      Case 3:19-cv-00790-DJH Document 4 Filed 11/05/19 Page 1 of 2 PageID #: 24




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE

                           CIVIL ACTION NO. 3:19-CV-790-DJH

ASHLEA BURR, et al.                                                                PLAINTIFFS

vs.                     DEFENDANTS’ MOTION TO DISMISS
                              (electronically filed)

LOUISVILLE/JEFFERSON COUNTY
METRO GOVERNMENT, et al                                                          DEFENDANTS

                                          *******

          Come Defendant, Louisville/Jefferson County Metro Government (Metro Government) by

counsel, and respectfully move this Court to dismiss the above-styled action against it for failure

to state a claim. A Memorandum in support of the Motion is attached hereto and incorporated

herein.




                                             Respectfully submitted,


                                             MICHAEL J. O’CONNELL
                                             JEFFERSON COUNTY ATTORNEY

                                              /s/ Susan K. Rivera____________
                                             SUSAN K. RIVERA
                                             Assistant Jefferson County Attorney
                                             531 Court Place, Suite 900
                                             Louisville, Kentucky 40202
                                             Phone (502) 574-3076
                                             Fax (502) 574-4215
                                             Susan.rivera@louisvilleky.gov
                                             Counsel for Defendants
  Case 3:19-cv-00790-DJH Document 4 Filed 11/05/19 Page 2 of 2 PageID #: 25




                               CERTIFICATE OF SERVICE

         I hereby certify a copy of the foregoing was electronically filed on November 5, 2019.
Further, it is hereby certified that a copy of the foregoing was mailed on November 5, 2019, via
first-class U.S. mail, postage prepaid to:

Joshua T. Rose
ABELL ROSE LLC
108 S. Madison Ave.
Louisville, KY 40243
                                             /s/ Susan K. Rivera___
                                            Susan K. Rivera
